Citation Nr: 0319906	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  98-11 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
low back disability, currently evaluated as 40 percent 
disabling.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
November 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 and August 1998 rating 
decisions of the Winston-Salem, North Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
case was previously before the Board, but was remanded in 
April 2000 for additional development.  


REMAND

The Board notes that the criteria in the VA Schedule for 
Rating Disabilities for rating intervetebral disc syndrome 
were revised in pursuant to 67 Fed. Reg. 54345-54349 (August 
22, 2002).  In Karnas v Derwinski, 1 Vet. App. at 312-13, the 
Court held that, when there has been a change in an 
applicable stature or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  

In the veteran's case, although he has been provided notice 
of the change in the applicable diagnostic code in the 
January 2003 supplemental statement of the case, he has not 
been provided an official examination addressing the new 
schedular criteria.  

In addition, the Board in its April 2000 remand requested the 
RO to obtain the veteran's VA vocational rehabilitation 
folder and to associate it with the veteran's claims folder.  
To date, it does not appear that these records were obtained 
and associated as requested.  The Board acknowledges that the 
veteran is entitled to full compliance with the remand order 
of the Board by the RO.  Stegall v. West, 11 Vet. App. 268 
(1998).  

In view of the foregoing, this case is remanded to the Board 
for the following actions:

1.  The RO should obtain and associate 
the veteran's his vocational 
rehabilitation folder with his claims 
file.  

2.  The veteran should be afforded 
orthopedic and neurological examinations 
in order to determine the current nature 
and severity of service-connected low 
back disability.  All indicated special 
studies and tests should be accomplished.  

a.  With respect to the orthopedic 
examination:  

i.  The examiner is requested to 
comment on the nature and severity 
of the veteran's "chronic 
orthopedic manifestations"-i.e., 
orthopedic signs and symptoms 
resulting from intervertebral disc 
syndrome that are present 
constantly, or nearly so.  The 
examiner is asked to distinguish, to 
the extent possible, the orthopedic 
signs and symptoms associated with 
the veteran's intervertebral disc 
syndrome from the neurological signs 
and symptoms.  Also, the examiner is 
asked, to determine if 
intervertebral disc syndrome is 
present in more than one spinal 
segment.  If so, and provided that 
the effects in each spinal segment 
are clearly distinct, the examiner 
is to address and evaluate each 
segment on the basis of its chronic 
orthopedic manifestations or 
incapacitating episodes.  

ii. Further, the examiner is asked 
to comment on the impact of 
functional loss due to pain, 
weakness and other factors on the 
veteran's service-connected 
disability picture.  

iii.  Finally, the examiner is 
requested to comment on the impact 
of the service-connected low back 
disability picture on the veteran's 
ability to obtain and maintain 
employment.  

b.  With respect to the neurological 
examination:  

i.  The examiner is asked to comment 
on the nature and extent of the 
veteran's "chronic neurologic 
manifestations"-i.e., neurological 
signs and symptoms resulting from 
intervertebral disc syndrome that 
are present constantly, or nearly 
so.  The examiner is asked to 
distinguish, to the extent possible, 
the neurological signs and symptoms 
associated with the veteran's 
intervertebral disc syndrome from 
the orthopedic signs and symptoms.  
Also, the examiner is to determine 
if intervertebral disc syndrome is 
present in more than one spinal 
segment.  If so, and provided that 
the effects in each spinal segment 
are clearly distinct, the examiner 
is to address and evaluate each 
segment on the basis of its chronic 
neurological manifestations or 
incapacitating episodes.  

ii.  The examiner to comment on the 
impact of functional loss due to 
pain, weakness and other factors on 
the veteran's service-connected 
disability picture.  

iii.  Finally, the examiner is 
requested to comment on the impact 
of the service-connected low back 
disability picture on the veteran's 
ability to obtain and maintain 
employment.  

3.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




